 Case 3:17-cv-02335-GPC-MDD Document 153 Filed 05/31/19 PageID.7607 Page 1 of 13



 1   GREENBERG TRAURIG, LLP
 2   Rick L. Shackelford (SBN 151262)
     Adam Siegler (SBN 116233)
 3   1840 Century Park East, Suite 1900
 4   Los Angeles, CA 90067-2121
     Telephone: 310-586-7700; Fax: 310-586-7800
 5   Email: ShackelfordR@gtlaw.com
 6            SieglerA@gtlaw.com

 7   Attorneys for Defendants
     Ocean Spray Cranberries, Inc. and Arnold Worldwide, LLC
 8

 9

10                            UNITED STATES DISTRICT COURT
11                         SOUTHERN DISTRICT OF CALIFORNIA
12   CRYSTAL HILSLEY, on behalf of                CASE NO.: 3:17-CV-2335-GPC-MDD
13   herself and all others similarly situated,
                                                  [Hon. Gonzalo P. Curiel]
14
                         Plaintiff,
15                                                REPLY IN SUPPORT OF OCEAN
     v.                                           SPRAY CRANBERRIES, INC.’S
16
                                                  MOTION FOR SUMMARY JUDGMENT
17   OCEAN SPRAY CRANBERRIES, INC.;
     ARNOLD WORLDWIDE LLC, and Doe [Filed Concurrently with: Declaration of Rick
18
     Defendants 1 through 5, inclusive, Shackelford and Reply to Plaintiff’s Separate
19                                      Statement of Disputed Material Facts]
                       Defendant.
20
                                        Date:        June 28, 2019
21                                      Time:        1:30 p.m.
                                        Courtroom: 2D
22

23                                                Date of Removal:      September 19, 2017
24

25                              [PUBLIC REDACTED VERSION]
26

27

28
                                                  1
                                                                    3:17-CV-2335
                  OCEAN SPRAY’S REPLY ISO MOTION FOR SUMMARY JUDGMENT
 Case 3:17-cv-02335-GPC-MDD Document 153 Filed 05/31/19 PageID.7608 Page 2 of 13



 1                                             TABLE OF CONTENTS
 2                                                                                                                          Page
 3   I.     INTRODUCTION .................................................................................................... 1
 4   II.    ARGUMENT ............................................................................................................ 2
 5          A.       Summary Judgment Is Proper Under Celotex Because None
 6
                     Of Hilsley’s Experts Could State Under Penalty of Perjury
                     That Malic And Fumaric Acids Act As Artificial Flavors
 7
                     In The Ocean Spray Products At Issue .......................................................... 2

 8
            B.       The Opposition Confirms That Malic And Fumaric Acids
                     Do Not Act as Artificial Flavors In Ocean Spray’s Products ........................ 7
 9
     III.   CONCLUSION......................................................................................................... 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                  i
                                                                       3:17-CV-2335
                     OCEAN SPRAY’S REPLY ISO MOTION FOR SUMMARY JUDGMENT
 Case 3:17-cv-02335-GPC-MDD Document 153 Filed 05/31/19 PageID.7609 Page 3 of 13



 1                                                        TABLE OF AUTHORITIES
 2                                                                                                                                               Page(s)
 3   Federal Cases
 4
     Branca v. Bai Brands, LLC,
 5      No. 3:18-cv-00757-BEN, 2019 U.S. Dist. LEXIS 37105 (S.D. Cal. Mar. 7, 2019)............................. 4

 6   Celotex Corp. v. Catrett,
        477 U.S. 317 (1986) .......................................................................................................................... 2, 9
 7
     Gerlinger v. Amazon.com, Inc.,
 8      526 F.3d 1253 (9th Cir. 2008) .............................................................................................................. 7
 9   Kennedy v. Collagen Corp.,
10      161 F.3d 1226 (9th Cir. 1998) .............................................................................................................. 9

11   Thomas v. Newton Int’l Enters.,
        42 F.3d 1266 (9th Cir. 1994) ................................................................................................................ 9
12
     Federal Statutes
13
     Other Authorities
14
     21 C.F.R. § 101.22(a).............................................................................................................................. 3, 4
15
     21 C.F.R. § 170.3(o)(11) ......................................................................................................................... 5, 6
16

17   21 C.F.R. § 170.3(o)(12) ......................................................................................................................... 3, 5

18   56 Fed. Reg. 28592, 28598 (June 21, 1991) ............................................................................................... 5

19

20

21

22

23

24

25

26

27

28
                                                                               ii
                                                                             3:17-CV-2335
                           OCEAN SPRAY’S REPLY ISO MOTION FOR SUMMARY JUDGMENT
 Case 3:17-cv-02335-GPC-MDD Document 153 Filed 05/31/19 PageID.7610 Page 4 of 13



 1   I.    INTRODUCTION
 2         Plaintiff Crystal Hilsley’s (“Hilsley”) Opposition to Ocean Spray’s Motion for
 3   Summary Judgment is a classic exercise in misdirection. Faced with a challenge to
 4   demonstrate that she has evidence that malic and fumaric acid function as artificial
 5   flavors in Ocean Spray’s products—the central claim in her Complaint, and the seminal
 6   factual issue in this case as identified by this court [Dkt. No. 83, 8:21–22]— Hilsley once
 7   again attempts to dodge the issue and change the subject.
 8         Throughout this litigation, the fundamental factual issue has been whether malic
 9   and/or fumaric acid function as artificial flavors in the Ocean Spray products at issue. As
10   this Court previously recognized, “[i]f malic and fumaric acids do not function as
11   flavors, then it would be a death knell to Hilsley’s entire case.” [Dkt. No. 83, 8:21–22
12   (emphasis added).] That is, based on her Complaint, the issue was artificial flavors, not
13   flavor enhancers, flavoring agents, or some other similar sounding term with a different
14   legal definition. Yet, when faced with the challenge presented by Ocean Spray’s motion
15   to demonstrate that she has evidence that malic acid and fumaric acid function as
16   artificial flavors—the central claim in Hilsley’s Complaint—Hilsley once again attempts
17   to shift the conversation. To be clear: Hilsley has offered no evidence at all that malic
18   acid and fumaric acid function as artificial flavors (as that term is legally defined) in the
19   Ocean Spray products. Instead, Hilsley’s expert, Somogyi, employs a new term –
20   flavoring agents – and attempts to pass off that term as the equivalent to the legally-
21   defined term artificial flavor. As Ocean Spray noted in opposition to Hilsley’s summary
22   judgment motion, “flavoring agent” is a completely separate, independent function, with
23   a completely separate legal definition compared to “artificial flavor.” Somogyi’s
24   semantic game is, at best, a dodge, but it cannot supply evidence on the critical issue of
25   whether the ingredients function as artificial flavors—meaning they impart a distinct
26   flavor of their own—to the Ocean Spray products. Hilsley has no evidence on that point,
27   and no answer to that shortcoming, because the ingredients are not used as flavors.
28

                                                   1
                                                                                     3:17-CV-2335
                    OCEAN SPRAY’S REPLY ISO MOTION FOR SUMMARY JUDGMENT
 Case 3:17-cv-02335-GPC-MDD Document 153 Filed 05/31/19 PageID.7611 Page 5 of 13



 1         At least, that was Somogyi’s story in his original declaration. [Dkt. No. 35-9.]
 2   Hilsley’s Opposition asserts that nothing has changed since then, but that is not true.
 3   Somogyi has been deposed. We now know that Hilsley’s key expert, Somogyi, could
 4   only opine that he thinks Ocean Spray uses these acids as flavor agents or flavor
 5   enhancers. Terms defined by the FDA differently than an artificial flavor. He bases this
 6   opinion on no testing or analytical procedures. This testimony falls far short of carrying
 7   Hilsley’s burden that the ingredients function as artificial flavors, as legally defined. Her
 8   use of different terms is nothing but an inartful dodge. She has no evidence to carry the
 9   key element of her claim.
10         Unable to present evidence to meet her burden under Celotex Corp. v. Catrett, 477
11   U.S. 317, 323 (1986), Hilsley instead spends the balance of her Opposition mounting a
12   misplaced and mistimed attack on the testimony of Ocean Spray’s expert Paula Lent.
13   Hilsley’s attack is misplaced because her criticisms, to the extent they might have merit
14   (which they do not), address only the weight to be given to Ms. Lent’s testimony and not
15   whether that testimony is admissible. The attack is mistimed because attempting to
16   undermine Ocean Spray’s expert does not carry Hilsley’s burden of establishing that she
17   has evidence to prove her claim.
18         Accordingly, Ocean Spray’s Motion should be granted.
19   II.   ARGUMENT
20         A.     Summary Judgment Is Proper Under Celotex Because None Of Hilsley’s
21                Experts Could State Under Penalty of Perjury That Malic And Fumaric
22                Acids Act As Artificial Flavors In The Ocean Spray Products At Issue
23         In her Opposition, Hilsley heavily relies on the now shopworn declaration of her
24   expert, Somogyi, to carry her burden on the “death knell” issue of this case. Somogyi’s
25   declaration simply does not say what Hilsley needs it to say. On the key issue, it is worth
26   quoting that declaration, because Somogyi states that “. . . dl-malic acid is added to the
27   CranApple juice drink and the other Products at issue in this action to function as a
28   flavoring agent. . . Fumaric acid similarly functions to simulate, resemble or reinforce
                                                   2
                                                                                    3:17-CV-2335
                    OCEAN SPRAY’S REPLY ISO MOTION FOR SUMMARY JUDGMENT
 Case 3:17-cv-02335-GPC-MDD Document 153 Filed 05/31/19 PageID.7612 Page 6 of 13



 1   certain fruit flavors. . . .” [Dkt. No. 140 (“Opposition”) at 4:15-19] (emphasis added).
 2   Not only does Somogyi not state that the ingredients function as flavors, he affirmatively
 3   disproves the central tenet of Hilsley’s claim. Simply, if the ingredients merely reinforce
 4   the flavors provided by other ingredients, then those ingredients do not, and cannot,
 5   impart any flavor of their own. In other words, they cannot meet the legal definition of
 6   artificial flavor, and Somogyi was unwilling to swear to the contrary.
 7            Now that discovery is complete on this topic, it has become clear that Hilsley’s
 8   entire legal theory was based upon mixing and matching distinct ingredient definitions,
 9   established by regulation, and treating them as though they were interchangeable and
10   mean the same thing as one another. When read against the backdrop of these separate
11   legal definitions, Somogyi’s declaration by itself seals Hilsley’s fate on this Motion for
12   two reasons. First, Somogyi’s opinion does not carry Hilsley’s burden to show admissible
13   evidence that the acids function as artificial flavors, as opposed to flavoring agents.
14   “Flavoring agent” is, by legal definition, different from an “artificial flavor,” and
15   Hilsley’s original claim—the one she actually bears the burden of proving—has nothing
16   to do with whether the ingredients function as “flavoring agents,” as separately
17   defined.1 And second, Hilsley’s reliance on Somogyi’s opinion does nothing to
18   demonstrate that she has any evidence regarding any of the other eleven products at issue
19   in this case, as the opinion Hilsley cites is limited to Ocean Spray CranApple.
20            With the proper legal framework in mind, it is readily apparent that Hilsley’s spin
21   on Somogyi’s testimony is wishful thinking. For his part, it appears Somogyi knew
22   exactly what he was saying, and not saying, and was very careful about not mashing the
23   two together. Despite Hilsley’s reliance on his testimony, Somogyi never actually states
24   that malic acid functions as an artificial flavor in any of the Ocean Spray products at
25   issue, including CranApple. His declaration never mentions the FDA’s definition of
26   “artificial flavor” found at 21 C.F.R. §101.22(a): “[A]ny substance, the function of
27   which is to impart flavor, which is not derived from a spice, fruit or fruit juice, vegetable
28   1
         See 21 C.F.R. §170.3(o)(12).
                                                    3
                                                                                     3:17-CV-2335
                      OCEAN SPRAY’S REPLY ISO MOTION FOR SUMMARY JUDGMENT
 Case 3:17-cv-02335-GPC-MDD Document 153 Filed 05/31/19 PageID.7613 Page 7 of 13



 1   or vegetable juice, edible yeast, herb, bark, bud, root, leaf or similar plant material, meat,
 2   fish, poultry, eggs, dairy products, or fermentation products thereof.” (emphasis added.)
 3   That bears repeating. An artificial flavor, by definition, imparts flavor. It does not
 4   reinforce flavor provided by some other ingredient. It does not enhance the flavor
 5   provided by some other ingredient; those definitions apply to ingredients which have
 6   separate legal definitions from “artificial flavors” (and, therefore, are not artificial
 7   flavors). As an expert, presumably Somogyi knows that, and, therefore, never actually
 8   says that malic acid functions to impart any flavor of its own to any of the Products, as
 9   required to meet that legal definition. By definition, an “artificial flavor” must impart its
10   own flavor. 21 C.F.R. §101.22(a). The court in Branca v. Bai Brands, LLC, No. 3:18-
11   cv-00757-BEN, 2019 U.S. Dist. LEXIS 37105, at *11-12 (S.D. Cal. Mar. 7, 2019),
12   acknowledged the regulatory distinction between an artificial flavor and flavor enhancer
13   “which does not impart any taste upon its addition to the product.” Nothing in the
14   regulations extends the definition of “flavor” to ingredients that merely simulate,
15   resemble or reinforce something else. Somogyi’s declaration steers carefully away from
16   claiming that malic acid imparts any flavor of its own. For example, in paragraph 27,
17   Somogyi says that malic acid “simulates, resembles or reinforces as well as enhances
18   characteristic fruit flavors.” [Dkt. No. 35-9, ¶ 27.] These words are not part of the
19   definition of “artificial flavor.” Elsewhere, he refers to low calorie drinks and says “[d]l-
20   malic acid’s extended sour flavor [sour is a taste, not a flavor] masks the unnatural
21   sweetener aftertaste.” [Dkt. No. 35-9, ¶ 30.] Again, Somogyi cannot say that malic acid
22   imparts any flavor of its own to the Ocean Spray products at issue.
23         These shortcomings in Somogyi’s declaration are critical. This case is not, and
24   never has been, about whether malic acid is “artificial,” because Ocean Spray has not
25   made a “no artificial ingredients” claim. It did, however, make the claim “no artificial
26   flavors,” and Somogyi, throughout his carefully-worded collection of verbs, never uses
27   the one verb that matters for purposes of the legal definition of artificial flavors under 21
28   C.F.R. §101.22(a): imparts.
                                                    4
                                                                                       3:17-CV-2335
                    OCEAN SPRAY’S REPLY ISO MOTION FOR SUMMARY JUDGMENT
 Case 3:17-cv-02335-GPC-MDD Document 153 Filed 05/31/19 PageID.7614 Page 8 of 13



 1         Despite Hilsley’s attempt to treat them as interchangeable, “flavor” and “flavor
 2   enhancer” are, by definition, two different things. The FDA defines “[s]ubstances added
 3   to supplement, enhance, or modify the original taste and/or aroma of a food, without
 4   imparting a characteristic taste or aroma of its own” as a “[f]lavor enhancer,” not an
 5   artificial flavor. 21 C.F.R. §170.3(o)(11). Somogyi’s description of malic acid as
 6   “simulat[ing], resemble[ing] or reinforce[ing] as well as enhance[ing] characteristic fruit
 7   flavors,” [Dkt. No. 35-9, ¶ 27], paraphrases the definition of a flavor enhancer, not an
 8   artificial flavor. As discussed above, Somogyi cannot opine that malic acid functions as
 9   an artificial flavor because he cannot directly say that malic acid imparted any flavor of
10   its own.
11         Hilsley’s other bit of misdirection fares no better. Her argument that malic acid
12   and fumaric acid are flavoring agents fails, because “flavoring agent” is likewise a
13   separate function entirely—and separately defined by the FDA—from an artificial flavor.
14   By definition, a “flavoring agent” is a substance “added to impart or help impart a taste
15   or aroma in food.” 21 C.F.R. §170.3(o)(12). As the FDA has stated: “Generally, a
16   flavoring is considered to be a substance that has a flavor of its own at the level at which
17   it is used in a food, while flavor enhancers and flavor potentiators do not themselves
18   impart flavor but rather intensify in some manner the flavors that are naturally present or
19   are added to food.” 56 Fed. Reg. 28592, 28598 (June 21, 1991) (emphasis added). This
20   is exactly what Somogyi was describing, and it explains why neither Hilsley nor
21   Somogyi have been able to answer a very simple question. If malic acid is a flavor, what
22   flavor is it? What unique, distinct flavor does it impart that would not be present without
23   malic acid? The answer to both questions is “none.”
24         Hilsley’s entire case has been predicated upon her misinterpretation of applicable
25   regulations, and now that they are laid bare, Hilsley’s expert cannot support her
26   continued misinterpretations. Notably, this misinterpretation also explains the dearth of
27   legal authority supporting Hilsley’s position. Simply put, the regulations do not mean
28   what she claims they mean.
                                                   5
                                                                                    3:17-CV-2335
                    OCEAN SPRAY’S REPLY ISO MOTION FOR SUMMARY JUDGMENT
 Case 3:17-cv-02335-GPC-MDD Document 153 Filed 05/31/19 PageID.7615 Page 9 of 13



 1         Hilsley’s argument that Somogyi demonstrated, by process of elimination, that
 2   Ocean Spray does not use malic acid and fumaric acid as acidulants in its products is
 3   unpersuasive. For example, Somogyi contradicted his own written report in his
 4   deposition, admitting that product developers could use small amounts of acidulants to
 5   fine-tune and adjust the pH of a product ensure it exactly meets specifications.
 6   [Declaration of Rick Shackelford (“Shackelford Decl.”), Ex. A (“Somogyi Dep.”),
 7   60:22–61:15.] Somogyi’s claim that malic and fumaric acids have flavors of their own is
 8   similarly unsupported, as he does not state specifically what that flavor is beyond “tart
 9   and fruity,” which is nonspecific. If Somogyi cannot identify what flavor these acids
10   have, how can he conclude that they impart any flavor of their own, as required by the
11   FDA? Somogyi’s inability to identify these acids’ flavor makes more sense in the
12   context of his opinion that fumaric acid “functions to simulate, resemble, or reinforce
13   certain fruit flavors.” [Opposition, at 5]. As mentioned above, this description more
14   closely tracks the definition of a “flavor enhancer,” which specifically does not impart a
15   flavor of its own. See 21. C.F.R. 170.3(o)(11). Finally, the fact that malic acid and
16   fumaric acid could hypothetically have dual purposes in hypothetical products made by a
17   hypothetical company for a hypothetical purpose is irrelevant. The key issue in this
18   case—the one without which Hilsley’s claims cannot succeed—is whether the acids
19   function as artificial flavors in these products, not whether some scientists—who have
20   never conducted any testing on these products [Somogyi Dep., at 76:21–77:5]—think
21   that the acids might be used elsewhere. She has no evidence on that point at all.
22         Moreover, Hilsley’s reliance on Chin’s expert report in her Opposition is also
23   misplaced, because he does nothing more than cite to various external sources for the
24   proposition that malic acid and fumaric acid can function as flavoring agents. This adds
25   nothing. It is perfectly consistent with Somogyi’s statements, and perfectly inadequate to
26   carry Hilsley’s burden that the ingredients function as artificial flavors, as legally
27   defined, in the products. It is telling that—aside from Somogyi’s conclusory and
28   unsupported statement that the acids function as flavoring agents in Ocean Spray’s
                                                   6
                                                                                     3:17-CV-2335
                    OCEAN SPRAY’S REPLY ISO MOTION FOR SUMMARY JUDGMENT
 Case 3:17-cv-02335-GPC-MDD Document 153 Filed 05/31/19 PageID.7616 Page 10 of 13



 1   products—the Opposition’s only citation regarding the function of the acids in Ocean
 2   Spray’s products in its entire discussion of Chin’s report is to the allegations in Hilsley’s
 3   Complaint. [Opposition, at 8.] But Hilsley cannot defeat summary judgment by merely
 4   resting on the allegations in her unverified complaint. See Gerlinger v. Amazon.com, Inc.,
 5   526 F.3d 1253, 1255–56 (9th Cir. 2008) (“In response to a summary judgment motion . . .
 6   a plaintiff can no longer rest on ‘mere allegations’ but must set forth by affidavit or other
 7   admissible evidence ‘specific facts.’”).
 8         B.     The Opposition Confirms That Malic And Fumaric Acids Do Not Act as
 9                Artificial Flavors In Ocean Spray’s Products
10         Ocean Spray’s moving papers conclusively demonstrated that Ocean Spray does
11   not use malic and fumaric acids in the products at issue as artificial flavors. As Paula
12   Lent—Ocean Spray’s Senior Manager of Global Product Development for Food and
13   Beverages Paula Lent and the only witness, expert or otherwise, provided by either party
14   with first-hand experience with Ocean Spray’s manufacturing processes and
15   procedures—testified, Ocean Spray uses these acids as acidulants to regulate the pH and
16   T.A. levels of Ocean Spray’s products. In conformance with these acids’ roles as
17   acidulants, Ocean Spray does not use either acid to correct any taste or flavoring defects
18   in its products during the manufacturing process. [Dkt. No. 121, at 13–14.] Accordingly,
19   Lent’s report and testimony establish that malic and fumaric acids are not used as flavors,
20   flavor enhancers, or flavor adjuvants/agents in the Ocean Spray products at issue in this
21   case, affirmatively rebutting the key point which Hilsley bears the burden of proving.
22         Hilsley largely ignores the central points of Ms. Lent’s testimony—that Ocean
23   Spray uses malic acid and fumaric acid as acidulants to regulate pH and T.A. rather than
24   to impart any flavor in its products—and focuses her attention to a sideshow issue of
25   whether acids, in bulk and before added to any solution, taste like acid. This truism
26   could have been established by stipulation, but it has nothing to do with the real issue of
27   whether the acids impart a flavor of their own in the Ocean Spray products. [See
28   Opposition, at 9-10.] In her entire eleven-page Opposition, Hilsley cites but one
                                                   7
                                                                                     3:17-CV-2335
                    OCEAN SPRAY’S REPLY ISO MOTION FOR SUMMARY JUDGMENT
 Case 3:17-cv-02335-GPC-MDD Document 153 Filed 05/31/19 PageID.7617 Page 11 of 13



 1   document. Hilsley asserts that malic acid and fumaric acid must function as artificial
 2   flavors in Ocean Spray’s products because they are added during Ocean Spray’s
 3   manufacturing process “regardless of the initial pH or TA levels of the beverage.”
 4   [Opposition, at 10.] To support this assertion, Hilsley cherry picks one page (identified as
 5   OS000060) out of a fourteen-page “                                    ” for only one of
 6   Ocean Spray’s products.2 She has no testimony to support her interpretation of this
 7   document; indeed this document was just one more thing her counsel failed to ask Ms.
 8   Lent about at her deposition. For that reason, Hilsley’s efforts to explain what the
 9   document means are no more reliable than her attempts to interpret the applicable federal
10   regulations. Her myopic focus completely disregards other language in that same
11   document indicating that, for that one product,
12

13

14   Whatever else the document may say, it does not say that malic acid functions as a flavor,
15   or is added to adjust flavor, or to meet a flavor or sensory specification. This single
16   document, referenced by Hilsley entirely out of context and without acknowledging all of
17   its contents, is insufficient to establish a genuine dispute about the function of malic acid
18   in even that one product, let alone touch upon the function in any of the other 11 Products
19   at issue.
20          Hilsley’s attempts to disparage Ms. Lent’s qualifications are little more than
21   misplaced expert snobbery. Ocean Spray has already laid out Ms. Lent’s numerous
22   qualifications in its Opposition to Plaintiff’s Motion to Exclude Defendants’ Expert
23   testimony [Dkt. No. 141], so they will be briefly summarized here. Ms. Lent has two
24

25   2
       How Hilsley intends to establish her affirmative burden of demonstrating how malic
26   acid and fumaric acid are used in Ocean Spray’s other products is a mystery, as Hilsley
     did not reference any similar documents for other products in support of its broad
27   assertion that Ocean Spray always mixes its acidulants into its products regardless of
28   their current pH or T.A. levels. [See Opposition, at 10.]
                                                   8
                                                                                    3:17-CV-2335
                    OCEAN SPRAY’S REPLY ISO MOTION FOR SUMMARY JUDGMENT
 Case 3:17-cv-02335-GPC-MDD Document 153 Filed 05/31/19 PageID.7618 Page 12 of 13



 1   degrees in food sciences, and over seventeen years of practical experience in research &
 2   development roles in the food and beverage industry. [Shackelford Decl., Ex. B, at 9–10.]
 3   Eleven of those years have been spent in various roles with Ocean Spray, each of which
 4   has involved the development of Ocean Spray’s beverage products. [Id.] Accordingly,
 5   she has extensive practical experience with Ocean Spray’s procedures for selecting and
 6   using acidulants such as malic acid and fumaric acid to balance the pH and T.A. levels of
 7   juice beverages; to assert otherwise is to demean her decade-plus of valuable experience.
 8   [See Shackelford Decl., Ex. C, at 14:1–16:15; see also Thomas v. Newton Int’l Enters.,
 9   42 F.3d 1266, 1269–70 (9th Cir. 1994) (holding that a longshoreman with 29 years of
10   practical experience in the industry was qualified to testify as an expert regarding the
11   safety of working conditions).]
12          Hilsley’s criticisms of Ms. Lent’s testimony, if they have any merit (which they do
13   not), relate to the weight of Ms. Lent’s testimony, not to whether she is qualified to
14   testify as an expert. Kennedy v. Collagen Corp., 161 F.3d 1226, 1230–31 (9th Cir. 1998)
15   (“Disputes as to the strength of [an expert’s] credentials, faults in his use of [a particular]
16   methodology, or lack of textual authority for his opinion, go to the weight, not the
17   admissibility, of his testimony.” (quoting McCullock v. H.B. Fuller Co., 61 F.3d 1038,
18   1044 (2d Cir. 1995))). Furthermore, these criticisms—aside from addressing the weight
19   and not the admissibility of her testimony—do nothing to demonstrate how Hilsley could
20   possibly carry her affirmative burden under Celotex of showing that she has any evidence
21   that malic acid and fumaric acid function as artificial flavors in Ocean Spray’s products.
22   Accordingly, Ocean Spray’s motion should be granted.
23   III.   CONCLUSION
24          Hilsley’s Opposition confirms that no genuine issues of material fact exist. Hilsley
25   has not carried her burden to establish that the malic and fumaric acid in Ocean Spray’s
26   products act as artificial flavors, because she cannot answer the simple question of what
27   flavor of their own those ingredients impart to any of the Products. Ocean Spray has
28   established that it uses malic and fumaric acid as, and that those ingredients function as,
                                                    9
                                                                                      3:17-CV-2335
                    OCEAN SPRAY’S REPLY ISO MOTION FOR SUMMARY JUDGMENT
 Case 3:17-cv-02335-GPC-MDD Document 153 Filed 05/31/19 PageID.7619 Page 13 of 13



 1   acidulants and only acidulants to control pH and T.A. – not as an artificial flavor. Hilsley
 2   has failed to show any evidence to contradict Ocean Spray’s showing. Accordingly,
 3   Ocean Spray’s motion for summary judgment on each of Hilsley’s claims should be
 4   granted.
 5

 6   Dated: May 31, 2019                    Respectfully submitted,
 7                                          GREENBERG TRAURIG, LLP
 8

 9                                          By: /s/: Rick L. Shackelford
                                               Rick L. Shackelford
10
                                               Adam Siegler
11                                          Attorneys for Defendants
12
                                            Ocean Spray Cranberries, Inc. and
                                            Arnold Worldwide, LLC
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  10
                                                                                   3:17-CV-2335
                    OCEAN SPRAY’S REPLY ISO MOTION FOR SUMMARY JUDGMENT
